DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) & Species 3 (Fig. 4) in the reply filed on 09/15/21 is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II & III, Species 1-2, 5-8 (Figs. 1-3, 5-8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al.  (US 2010/0204765).
Regarding claim 1, Hall discloses a device (heat exchanger device 110) for controlling a temperature of a dialysis fluid delivered to a patient, the device 110 comprising: a housing 110/112 
Note: the limitation “the device is configured to be positioned at any of multiple difference locations along the conduit” is a functional limitation and only requires to perform of function. In this case, the device 112 in Hall is capable of positioned at one end 79 of the conduit or at conduit 42.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the device being positioned at any of multiple difference locations of the conduit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, wherein the temperature sensor 120a is coupled to the housing, Fig. 4B.  
Regarding claim 3, wherein the one or more thermoelectric modules (cooling and heating devices) are configured to be operated: (i) in a heating mode during which the one or more thermoelectric modules heat the dialysis fluid and (ii) in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid, para [0123].  
Regarding claim 5, Hall discloses all claimed subject matter as required in the claimed invention.  With regarding the limitation the device can be positioned within 12 inches of an end of the conduit that connects to the patient” is considered as functional limitation and only require to perform of a function.  Although Hall does not disclose that the device can be positioned within 12 inches of an end of the conduit that connects to the patient; however, a person skilled in the art would recognize that the temperature control device is capable locating within 12 inches of an end of the tube that connects to the patient, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al.  (US 2010/0204765) in view of Shah et al. (US 4,532,414).
Hall discloses all claimed subject matter as required in the claimed invention.  Hall further discloses that the housing comprises multiple grooves in serpentine pattern for fluid passageways.  Hall does not disclose that the flexible tube being mated in the grooves in serpentine pattern.  In other words, Hall does not disclose that the housing is configured to releasably mate with the flexible tube in a serpentine pattern.
Shah discloses a device 1 for controlling a temperature of a fluid delivered to a patient, the device comprising: a housing 5 configured to releasably mate with a conduit 4 containing the fluid; wherein the conduit 4 is a flexible tube, and wherein the housing 5 is configured to releasably mate with the flexible tube 4 in a serpentine pattern.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Hall with providing a warmer device and a serpentine flexible tube being releasably mated with a housing of the warmer device, as taught by Hall, for a benefit of ease of handling. 

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 4,532,414) in view of Ogawa (US 4,772,778).
Regarding claim 1, Shah discloses a device 1 for controlling a temperature of a fluid (or dialysis fluid as for intended used purpose) delivered to a patient, the device 1 comprising: 
a housing 5 configured to releasably mate with a conduit 4 containing the dialysis fluid; 
one or more thermoelectric modules 19, 34 & 32 coupled to the housing 5 and arranged to be adjacent the conduit  4 while the conduit 4 is mated with the housing 5 and to effectuate energy transfer with the dialysis fluid in the conduit; and 
as seen in Fig. 1, wherein the device 1 is configured to be positioned at any of multiple difference locations along the conduit 4.  Note: the limitation “the device is configured to be positioned at any of multiple difference locations along the conduit” is a functional limitation and only requires to perform of 
Shah does not disclose a temperature sensor arranged to detect a fluid temperature of the dialysis fluid.
Ogawa discloses a device 34, in Figs. 1-4 for controlling a temperature of an infusion blood, (or capable of controlling a dialysis fluid as for intended used purpose) delivered to a patient, the device 34 comprising: a housing 10; a thermoelectric module 46; a temperature sensor 28 located at groove 24d for measuring or detecting temperature of the fluid conduit, col. 3, lines 22-24.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Shah with providing a temperature sensor being located at groove inside the housing of the device, as taught by Ogawa, for a purpose of measuring (detecting) the temperature of the fluid conduit.
Regarding claim 2, Shah in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  Ogawa discloses that the temperature sensor 28 is coupled to the housing, see Figs. 1& 4.  In other words, Shah in view of Ogawa discloses the temperature 28 (of Ogawa) positioned anywhere in the groove 23/25 in Shah.  Therefore, Shah in view of Ogawa discloses that the temperature sensor is coupled to the housing.
Regarding claim 4, Shah discloses that wherein the conduit 4 is a flexible tube, and wherein the housing is configured to releasably mate with the flexible tube in a serpentine pattern, see Figs.2-3, 3A.  
Regarding claim 5, Shah in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  With regarding the limitation the device can be positioned within 12 inches of an end of the tube that connects to the patient” is considered as functional limitation and only require to perform of a function.  Although Shah in view of Ogawa does not disclose that the device can be positioned within 12 inches of an end of the conduit that connects to the patient; however, a person skilled in the art would recognize that the temperature control device (warmer device 1 in Shah) is capable of locating within 12 inches of an end of the tube that connects to the patient, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 4,532,414) in view of Ogawa (US 4,772,778) and further in view of Hall et al. (US 2010/0204765).
Shah in view of Ogawa discloses all claimed subject matter as required in the claimed invention.  Shah discloses that wherein the one or more thermoelectric modules are configured to be operated in a heating mode (via heating pad 34) during which the one or more thermoelectric modules heat the dialysis fluid.  
Shah (or Shah in view of Ogawa) does not disclose that the thermoelectric module is configured to be operated in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
Hall discloses a device for controlling temperature of a dialysis fluid comprising: one or more thermoelectric modules 112 (cooling and heating devices, para [0123]) coupled to the housing 110; wherein the one or more thermoelectric modules 112 are configured to be operated: (i) in a heating mode during which the one or more thermoelectric modules heat the dialysis fluid and (ii) in a cooling mode during which the one or more thermoelectric modules cool the dialysis fluid.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Shah in view of Ogawa with providing a heat exchanger including a heating mode and cooling mode, as taught by Hall, in order to adjust the fluid temperature as desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783